     Case 4:20-cv-01241 Document 100 Filed on 06/11/20 in TXSD Page 1 of 5
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                UNITED STATES DISTRICT COURT                                  June 12, 2020
                                 SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                     HOUSTON DIVISION


 Roman Vazquez Barrera, et al.,                    §
                                                   §
     Petitioners/Plaintiffs,                       §
                                                   §
        v.                                         §     Civil Action No. 4:20-cv-1241
                                                   §
 Chad Wolf, et al.,                                §
                                                   §
     Respondents/Defendants.                       §


                               STIPULATED PROTECTIVE ORDER

       Pursuant to the Court’s June 8, 2020 order (Dkt. 94), Plaintiffs and Defendants hereby

stipulate to and petition the Court to enter this Stipulated Protective Order (“Order”) regarding the

accompanying spreadsheet (“Spreadsheet”), filed separately under seal as document number 96.

       1.      The Spreadsheet, and the information contained therein, is for the exclusive use of

Plaintiffs’ counsel, defined as the attorneys of record for the Plaintiffs and associated personnel

necessary to assist counsel in this action, such as law student interns working under the supervision

of counsel of record in this matter, litigation assistants, paralegals, and litigation support,

information technology, information or records management, investigative, secretarial, or clerical

personnel, in order to prosecute this litigation only.

       2.      The Spreadsheet and the information contained in it may be disclosed to experts or

consultants for the parties, provided that the expert or consultant agrees that such information to

be disclosed is confidential and to be used solely for the purpose of this litigation and further that

these restrictions are imposed by a court order.
     Case 4:20-cv-01241 Document 100 Filed on 06/11/20 in TXSD Page 2 of 5



       3.      The Spreadsheet is the work product of Defendants. This Order does not apply to

the United States, its employees, its attorneys, or persons hired or in the employ of its attorneys.

       4.      Except as provided herein, no person having access to the Spreadsheet, or any

portion of the Spreadsheet, shall make any disclosure of same without further order of the Court.

       5.      Plaintiffs’ counsel may not share the Spreadsheet, or any portion of the

Spreadsheet, with other persons except as provided within this Order. They may not otherwise

show or transmit the data in the Spreadsheet, or any portion of the Spreadsheet, in any form to

their clients, the media, or any other individual.

       6.      The Spreadsheet, including any portion of the Spreadsheet, shall not be used in any

briefing, hearing, trial, or appellate proceeding in this action unless provision shall be made for

exclusion of the public or unless some other reasonable provision to protect confidentiality has

been made. When the Spreadsheet, including any portion of the Spreadsheet, is used in a briefing,

hearing, trial, or appellate proceeding in this action, the appropriate portion of the brief or court

transcript shall be redacted and/or placed under seal. Such designation shall be limited to those

portions of the brief or transcript the redaction or sealing of which is reasonably necessary to

preserve the confidentiality of the Spreadsheet, and any portion of the Spreadsheet, as well as

copies or summaries made thereof and any information derived therefrom, which are subject to the

terms of this Order.

       7.      Each party reserves the right to move to modify the terms of this Order at any time,

and each party reserves the right to oppose any motion to modify this Order.

       8.      Within 90 days of the final conclusion of this litigation, including any appeals,

Plaintiffs’ counsel shall return the Spreadsheet, and any portion of the Spreadsheet, to Defendants’

counsel pursuant to the terms of this Order, or shall shred any copies and provide Defendants’




                                                     2
     Case 4:20-cv-01241 Document 100 Filed on 06/11/20 in TXSD Page 3 of 5



counsel verification of destruction within 90 days of the final conclusion of this litigation,

including any appeals. In the same timeframe and with the same verification to Defendants’

counsel, Plaintiffs’ counsel also shall permanently delete the Spreadsheet, and any portion of the

Spreadsheet, from each and every location in which it is stored electronically, including, but not

limited to, email accounts and computer servers.

       9.      This Order does not constitute any ruling on the question whether any additional

documents or information are properly discoverable, and does not constitute any ruling on any

potential objection to the discoverability, relevance, or admissibility of any additional document

or information. Nor does this Order constitute any ruling on the question whether Defendants may

withhold any additional document or information on the basis of privilege.

       10.     This Order shall be binding upon Plaintiffs and Defendants, including in any appeal

of any decision(s) of this Court with respect to this litigation.

       11.     This Order shall be effective and enforceable upon its signature by counsel and by

the Court.

SO ORDERED.

Date: June 11, 2020.                                           ______________________________
                                                               Hon. Keith P. Ellison
                                                               United States District Judge

AGREED TO BY:

RYAN K. PATRICK
United States Attorney

DANIEL DAVID HU
Chief, Civil Division

By: /s/ Annalisa L. Cravens
Annalisa L. Cravens
Assistant United States Attorney
Attorney-in-Charge


                                                   3
    Case 4:20-cv-01241 Document 100 Filed on 06/11/20 in TXSD Page 4 of 5



Southern District No. 2791281
Texas Bar No. 24092298
1000 Louisiana Street, Suite 2300
Houston, Texas 77002
Tel.: (713) 567-9489
Fax: (713) 718-3303
Email: Annalisa.Cravens@usdoj.gov

Christopher D. Pineda
Assistant United States Attorney
Southern District No. 1055715
Texas Bar No. 24070420
600 E. Harrison, Suite 201
Brownsville, Texas 78520
Tel.: (956) 548-2554
Fax: (956) 548-2775
Email: Christopher.Pineda@usdoj.gov

Counsel for Defendants

—and—

 David C. Fathi                                   /s/ Andre Segura
 Eunice H. Cho                                    Andre Segura (“Attorney-In-Charge”)
 Lauren Kuhlik                                    (Tex. 24107112; S.D. Tex. Bar No. 3123385)
 American Civil Liberties Union Foundation,       Kathryn Huddleston
 National Prison Project                          Thomas Buser-Clancy (Tex. 24078344;
 915 15th St. N.W., 7th Floor                     S.D. Tex. Bar No. 1671940)
 Washington, DC 20005                             Edgar Saldivar (Tex. 24038188; S.D. Tex.
 (202) 548-6616                                   Bar No. 618958)
 dfathi@aclu.org                                  American Civil Liberties Union Foundation
 echo@aclu.org                                    of Texas, Inc.
 lkuhlik@aclu.org                                 5225 Katy Fwy., Suite 350
                                                  Houston, Texas 77007
 Michael Tan                                      (713) 942-8146
 Omar C. Jadwat                                   asegura@aclutx.org
 American Civil Liberties Union Foundation,       khuddleston@aclutx.org
 Immigrants’ Rights Project                       tbuser-clancy@aclutx.org
 125 Broad Street, 18th Floor                     esaldivar@aclutx.org
 New York, NY 10004
 (212) 549-2600
 mtan@aclu.org
 ojadwat@aclu.org




                                              4
     Case 4:20-cv-01241 Document 100 Filed on 06/11/20 in TXSD Page 5 of 5



 Paul R. Genender (Tex. 00790758)            Bernardo Rafael Cruz (Tex. 24109774)
 paul.genender@weil.com                      American Civil Liberties Union Foundation
 Erin Choi (Tex. 24079436)                   of Texas, Inc.
 erin.choi@weil.com                          109 N. Oregon St., Suite 600
 Ron Miller (Tex. 24095424)                  El Paso, TX
 ron.miller@weil.com                         (915) 308-7163
 Weil, Gotshal & Manges LLP                  brcruz@aclutx.org
 200 Crescent Court, Suite 300
 Dallas, Texas 75201                         Rochelle M. Garza (Tex. 24080323; S.D. Tex
 (214) 746-7877                              Bar No. 2364320)
 (214) 746-7777 (fax)                        American Civil Liberties Union Foundation
                                             of Texas, Inc.
 Noor Zafar                                  2406 Thor’s Hammer Boulevard
 American Civil Liberties Union              Brownsville, Texas 78521
 Foundation, National Security Project       (956) 338-1603
 125 Broad Street, 18th Floor                rgarza@aclutx.org
 New York, NY 10004
 (212) 549-2500                              Vera Eidelman
 nzafar@aclu.org                             American Civil Liberties Union
                                             Foundation, Speech, Privacy
                                             & Technology Project
                                             125 Broad Street, 18th Floor
                                             New York, NY 10004
                                             (212) 549-2600
                                             veidelman@aclu.org


Counsel for Plaintiffs




                                         5
